Citation Nr: 1550868	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to February 1971.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a videoconference hearing before the Board in August 2015 but failed to appear for that proceeding without good cause; thus his hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an addendum medical opinion with respect to the Veteran's claim for service connection for a right knee disorder. 

The Veteran was afforded a VA examination in January 2012 during which he was assessed with degenerative joint disease of the right knee.  In an addendum opinion, the examiner opined that the Veteran's right knee disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner stated that the Veteran was only in service for six weeks and complained of pain in a previously injured right knee.  The examiner stated that the Veteran's current right knee disorder is as it would be expected without being in the service.  The Board finds the opinion is inadequate as it failed to provide a rationale as to why the right knee degenerative joint disease (as opposed to a right knee injury) clearly and unmistakably pre-existed service and failed to address how the Veteran's current right degenerative joint disease developed.  In addition, the examiner did not address whether the Veteran's current right knee degenerative joint disease may be related to his in-service diagnosis of chondromalacia patella with early arthritic changes around patella. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including any medical records indicating treatment for intervertebral disc syndrome that has required bed rest prescribed by a physician and treatment by a physician.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, return the claims file to the VA examiner who conducted the January 2012 examination, if available.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, one must be provided.  An explanation for all opinions expressed must be provided.

a) whether the Veteran's right knee degenerative joint disease (as opposed to a right knee injury) clearly and unmistakably pre-existed service;

b) if the right knee degenerative joint disease did clearly and unmistakably pre-exist service, was it clearly and unmistakably aggravated by the in-service injury;

c) is it at least as likely as not (a 50 percent probability or more) that the Veteran's right knee degenerative joint disease had its onset in service, or is otherwise related to the Veteran's military service?  The examiner must presume the right knee degenerative joint disease did not pre-exist service for purposes of this question.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






